In re Wall, John V. Jr.; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, Nos. CA 84 0355, CW 85 0315; Parish of Livingston, 21st Judicial District Court, Div. “E”, No. 32619.
Prior report: La.App., 464 So.2d 416.
Granted. The Court of Appeal correctly vacated the granting of a new trial, but the case is remanded to the trial court to consider relator’s untimely application for a *981new trial as a petition for nullity of judgment, since relator’s pleading asserted grounds for that relief. La.C.C.P. Art. 2004.